  Case 21-40512       Doc 53       Filed 07/29/21 Entered 07/29/21 08:16:57         Desc Main
                                     Document     Page 1 of 4



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 850
Dallas, Texas 75251
Ph. (972) 991-5591
Fax (972) 991-5788

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


IN RE                                                §
                                                     §
TROPHY HOSPITALITY, LLC.                             §      Case no. 21-40512-11
                                                     §
                                                     §
                                                     §              CHAPTER 11
               DEBTOR                                §

   MOTION FOR SETTING AND REQUEST FOR EMERGENCY HEARING ON JOINT
                  MOTION TO APPROVE 4001 AGREEMENT

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


        COMES NOW, Trophy Hospitality, LLC, ("Debtor") and files this its Request for Emergency

Hearing on the Joint Motion to Approve 4001 Agreement (“Motion”) and in support thereof would

respectfully show unto the Court as follows:.

        1.     The Debtor operates a restaurant in Frisco, Texas in an entertainment district known

               as “The Star”.

        2.     The Debtor’s bankruptcy was primarily the result of a dispute between the Debtor

               and its Landlord.

        3.     The Landlord has filed a Motion to Lift the Automatic Stay or To Determine the
Case 21-40512    Doc 53     Filed 07/29/21 Entered 07/29/21 08:16:57             Desc Main
                              Document     Page 2 of 4



          Lease with the Debtor had terminated pre-petition.

    4.    As a result of extensive negotiations, the parties reached an agreement on the Lease.

    5.    The terms of the Agreement were reduced to writing and a Joint Motion to Approve

          the 4001(d) Agreement (“Original Joint Motion”) was filed of record on July 7, 2021

          and amended on July 8, 2021.

    6.    The Original Joint Motion was served on all parties on the matrix attached to the

          Joint Motion. However, the matrix attached did not include certain parties who had

          filed a Notice of Appearance in the case.

    7.    No objections to the Joint Motion were filed.

    8.    On July 28, 2021 the Court entered an Order Dismissing the Original Joint Motion

          for failure to serve all parties who had entered in appearance in the case.

    9.    The Debtor on July 28, 2021 did re-file the Joint Motion (“Amended Motion”).

    10.   The Debtor requests that the Amended Joint Motion be heard on an expedited basis

          because pursuant to the local rules, the parties who filed a Notice of Appearance

          received the Original Joint Motion via ECF and that is deemed to be good service on

          those parties.

    11.   As set forth above there were no objections to the Original Joint Motion.

    12.   The Debtor has filed a Plan of Reorganization (“Plan”) and one of the linchpins of

          the Plan is the ability to remain in operations under the Lease.

    13.   The Amended Joint Motion provides the Debtor will the ability to do so and also

          provides the Landlord with certain payments in accordance with the Lease and the

          agreement between the parties.

    14.   The Debtor would show that the Original Joint Motion was served upon all creditors
   Case 21-40512           Doc 53   Filed 07/29/21 Entered 07/29/21 08:16:57               Desc Main
                                      Document     Page 3 of 4



                 and those who did not get the Original Joint Motion in the mail from the Debtor did

                 receive the Original Joint Motion via ECF and did not object to its terms.

         15.     Both the Debtor and the Landlord would show the entered into the Original Joint

                 Motion is good faith and the approval of the Amended Joint Motion as expeditiously

                 as possible is in the best interests of the Debtor, the Landlord and all creditors of the

                 estate.

         16.     Debtor seeks an expedited hearing on before August 6, 2021 so that Debtor can

                 maintain operations and move forward with its Plan.



                                                 Respectfully submitted,



                                                 __/s/ Eric Liepins________
                                                 ERIC A. LIEPINS
                                                 ERIC A. LIEPINS, P.C.
                                                 12770 Coit Road
                                                 Suite 850
                                                 Dallas, Texas 75251
                                                 (972) 991-5591
                                                 (972) 991-5788 - telecopier

                                                PROPOSED ATTORNEYS FOR DEBTOR

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was sent to all creditors
on the attached matrix on this the 29th day of July 2021.

                                                __/s/ Eric Liepins______
                                                Eric A. Liepins
Case 21-40512   Doc 53   Filed 07/29/21 Entered 07/29/21 08:16:57   Desc Main
                           Document     Page 4 of 4
